Case 1:20-cv-01132-JDB Document 61-5 Filed 01/04/21 Page 1 of 2




                    EXHIBIT D
9/4/2020             Case 1:20-cv-01132-JDB Document 61-5
                                                     ReviewerFiled 01/04/21 Page 2 of 2


      President's Commission: Draft Chapter Completion

           LECommission
           06/21/2020 at 06:57 PM
           To: Details 

      From:         LECommission <lecommission@usdoj.gov>
      Sent:         06/21/2020 at 06:57 PM
      To:           LECommission <lecommission@usdoj.gov>
      Cc:           Chapman, Robert (COPS) <Robert.Chapman@usdoj.gov>,
                    Qazilbash, Ruby (COPS) <Ruby.Qazilbash2@usdoj.gov>,
                    Fachner, George (COPS) <George.Fachner@usdoj.gov>,
                    Bratburd, Barry (COPS) <Barry.Bratburd@usdoj.gov>

       Display Images      For your security, images aren’t automatically displayed.


      ** - EXTERNAL SENDER. Only open links and attachments from known senders. DO NOT provide sensitive
      information. Check email for threats per risk training. - **




      Dear Working Group Colleagues:



      As we start to complete the drafts of the respective chapters, we want to thank you for the countless engagements,
      interviews, virtual field visits, certainly the recommendations and your tireless commitment to the service for our
      country. In the coming weeks, the Working Group Chair(s) will determine if the working group’s level of study of issues
      is complete, and will notify the Commission Chair and the respective working group members if the draft is ready for
      deliberations of the Commission, Department leadership and the Attorney General. Because of your hard work we
      are still on track to release a report sometime this fall.



      We again thank you for the service to this historic President’s Commission, and if the Commission Chair determines
      additional considerations are warranted we will seek your expertise for guidance. On behalf of Attorney General Barr,
      thank you for the many contributions to the work of the Commission.



      Sincerely,



      Phil Keith, Chair

      President’s Commission on Law Enforcement and the Administration of Justice




https://login-us.mimecast.com/reviewer/app/print.jsp#/print/eNoljd0KgkAUhN_lXCucXX_auhPBsBALUaubRdytttJyzY2I3j2rm2GGb5h5QS_rQUslYAYy…   1/1
